Citation Nr: 1100853	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  10-35 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a bilateral leg 
condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2010 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).

The issue of entitlement to an increased rating for degenerative 
disc disease of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for a 
low back injury in March 1946, but with no evidence of related 
paresthesias, or of a diagnosed leg disorder.

2.  A lower extremity intention tremor is currently diagnosed.

3.  The Veteran's diagnosed bilateral leg condition is not 
related to his military service, or to a service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg condition 
have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A September 2009 letter satisfied the duty 
to notify provisions, to include notifying the Veteran of the 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment 
records and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was 
conducted in February 2010.  See 38 C.F.R. § 3.159(c) (4); Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the Veteran 
argued in his August 2010 substantive appeal that the examiner 
did not given an "actual physical examination," the examination 
report reflects documentation of the Veteran's subjective 
complaints, measurements of the Veteran's lumbar spine range of 
motion, related motor, sensory, and neurologic testing, and a 
complete nexus opinion supported by a rationale.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in- service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

The Veteran's service treatment records reflect notations of a 
low back injury in March 1946; reports of low back pain, but no 
paresthesias, are documented in the June 1946 physical 
examination and another June 1946 service treatment record.  

Subsequent to service, low back pain was again noted at the 
February 1948, January 1951, June 1956, and October 1956 VA 
examinations, as well as in a September 1956 letter from the 
Veteran's private physician.  These reports, and the September 
1956 letter, noted the Veteran's complaints that his pain 
radiated into his hip and leg areas.  However, none of these 
reports reflects complaints of, or objective findings indicating, 
instability or paresthesias of the lower extremities as noted by 
the Veteran in his March 2010 notice of disagreement.  

At the January 2010 VA examination, the Veteran reported chronic 
low back pain, with instability with walking, but denied 
radiculopathy or neurological symptoms such as bladder, bowel, or 
sexual dysfunction.  Physical examination showed that the Veteran 
was somewhat wobbly getting out of a chair, but had normal deep 
tendon reflexes, normal gait, and normal posture, with negative 
straight leg raise test results bilaterally.  

The January 2010 VA examiner's opinion was that the Veteran did 
not have "lower extremity issues" that were secondary to his 
service-connected lumbar spine disability.  While noting that the 
Veteran did experience increased lumbar spine pain with walking, 
the examiner also pointed out that it was limited to the lumbar 
spine area.  Moreover, the examiner concluded that the 
unsteadiness and instability that the Veteran reported were 
balance misperceptions, likely due to proprioception, something 
typical for the Veteran's age.  Proprioception is defined as a 
sense or perception, usually at a subconscious level, of the 
movements and position of the body and especially its limbs.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1520 (30th ed. 2003).  
Similarly, the tremor demonstrated on range of motion testing was 
an intention tremor, which the examiner found was also typical 
with the aging process.  

The January 2010 VA examiner's opinion is the only opinion of 
record, and takes into account the history of the Veteran's 
lumbar spine disability as well as the timing of the onset of his 
lower extremity instability.  Although the Veteran argued in his 
March 2010 notice of disagreement that his leg numbness and 
instability was due to his lumbar spine disability, there is 
little evidence to support this assertion, especially in light of 
the normal neurologic clinical findings documented at the January 
2010 VA examination.  Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).  Therefore, although the Veteran's assertions have been 
considered, they cannot be afforded more than minimal probative 
weight.  Ultimately, the evidence of record does not support the 
premise that the Veteran's bilateral leg disability is related to 
his military service.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral leg condition is denied.


REMAND

A February 2010 rating decision denied an increased rating for 
degenerative disc disease of the lumbar spine.  In a March 2010 
statement, the Veteran indicated that he was "also filing for 
increase in my service connected condition for (sic) the 
degenerative disc disease of the lumbar spine.  My condition has 
worsen (sic) and should be granted at a higher percentage."  In 
a September 2010 statement, his representative asserted that the 
Veteran's March 2010 statement was intended to reflect 
disagreement with the rating assigned by the February 2010 rating 
decision, and that liberal construction of that statement would 
find that it constituted a notice of disagreement with respect to 
the increased rating issue.  The Board agrees.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must 
liberally construe all documents filed by a claimant).

To that end, a statement of the case has yet to be issued with 
respect to the issue of entitlement to a higher rating for 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 
1114(j) (West 2002).  The filing of a notice of disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  Therefore, remand is required.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine is REMANDED for the 
following action:

(This appeal is advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010); expedited handling is 
requested.)

Issue a statement of the case, and notify the 
Veteran of his appellate rights, with respect 
to the issue of entitlement to an increased 
evaluation for degenerative disc disease of 
the lumbar spine.  38 C.F.R. § 19.26 (2010).  
In the notice and statement of the case, 
remind the Veteran that to vest the Board 
with jurisdiction over this issue, a timely 
substantive appeal to the February 2010 
rating decision denying this claim must be 
filed. 38 C.F.R. § 20.202 (2010).  If the 
Veteran perfects an appeal as to this issue, 
return the case to the Board for appellate 
review. 

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


